Citation Nr: 9911617	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  95-41 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total and permanent disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from August 1963 to April 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision, in which the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the appellant's claim for 
entitlement to non- service connected disability pension.


REMAND

The appellant claims that, due to the combination of his 
physical and mental impairments, he is unable to perform work 
at even a marginal level.  The record shows that he was 
awarded Supplemental Security Income from the Social Security 
Administration (SSA) in March 1997 for disability which began 
in January 1996.  However, none of the documents supporting 
the SSA decision have been associated with the claims folder.  
The Board is of the opinion that the complete text of the SSA 
decision, as well as all supporting documents, should be 
obtained and associated with the claims folder.  Lind v. 
Principi, 3 Vet App 493 (1992)(VA must seek to obtain SSA 
records before proceeding with the appeal).

Additionally, the appellant has referenced recent treatment 
at Primary Care Clinic and St. Joseph's Hospital/Community 
Healthcare.  The Board is of the opinion that these records 
may be pertinent to the proper adjudication of this case and, 
as such, should be associated with the claims folder.  
Following the receipt of the above- mentioned medical 
records, the Board is of the opinion that a VA social and 
industrial survey should be conducted in order to assess the 
appellant's employment situation/history and his day-to-day 
functioning.

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should take the necessary steps to 
obtain recent records of the appellant's treatment 
by Primary Care Clinic and St. Joseph's 
Hospital/Community Healthcare.

2.  The RO should contact the Social Security 
Administration to obtain a copy of its decision 
awarding the appellant social security disability 
benefits, as referenced in the March 1997 payment 
change notice, to include copies of the complete 
text of the award decision and all medical records 
relied upon in making the determination.

3.  The RO should take the necessary steps to 
obtain copies of all current VA treatment records, 
both inpatient and outpatient, since September 
1996.

4. The RO should schedule a social and industrial 
survey for the purpose of assessing the 
appellant's employment situation/history and his 
day-to-day functioning.  In this regard, the 
appellant's employment and educational histories 
should be developed.  The purpose of this survey 
is to assess the impact of the appellant's 
disabilities upon his ability to secure or to 
follow a substantially gainful occupation.

5.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented. 

6.  After completion of the above- referenced 
development, the RO should readjudicate the issue 
of entitlement to a permanent and total disability 
evaluation for pension purposes.  The evaluation 
assigned for the appellant's disabilities which 
can be considered for pension purposes should be 
combined under the combined ratings table of the 
Schedule.  38 C.F.R. § 4.25 (1998).  The RO should 
then consider whether the appellant is 
unemployable under either the "average person" 
test or the "unemployability" test.  Brown v. 
Derwinski, 2 Vet.App. 444 (1992).  If the 
percentage requirements under 38 C.F.R. § 4.16 
(1998) are not satisfied, the RO should consider 
whether the appellant nevertheless meets the 
criteria for a determination of "unemployability" 
under 38 C.F.R. § 3.321(b)(2) (1998).  If any 
benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the 
appellant and his representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









